Action to set aside a change of designation of the beneficiary of the proceeds of a policy of life insurance. Order denying conditionally the motion to preclude, modified on the law by inserting “ and 11 ” after the words and figures “ items 1 to 5, inclusive, and 10 ”. As thus modified the order insofar as appealed from, is affirmed, without costs. The respondent is allowed ten days after the entry of an order hereon within which to comply with the demand and prevent the granting of the motion to preclude. No opinion. Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.